*
                  .:;,
                     .,(     ".,.l,
                             '.  4 ,c?,
                                     . ,..'
                                            ii
                                            c
                                                         ..
                  !T           r >.-A."'.
 .<.
  4~_    ---3..
 ,rv,
t-0
  ,                    OFFICE    OF   THE        ATTORNEY     GENERAL          OF     TEXAS
]ti                                                  AUSTIN
 *%ll*Lo c. M*NN
 A.fmm”L.0.rdmI.L




             tlunorable L. &Uley Watt,                   Alember
             .Texos Yri8on &oourd
             Yrady vuilding


              Uaar     ia.    Wyatt I



                                                                            ting Committee ritb
                                                                            0 Lba Texam Prhon




                                                               88 me if tba Legis-
                                                                   to lnr~esti(6ate       the
                                                              0 lqipalright to
                                                              who is nut a member
                                                              or 'the Ls~l~latuW
                                                              saws! rights anil privi-
                                                Prioon   Yoard ~antc     to thafhbern



                                  slatfre eom&ittec   referred   to by you 16,
                                  eatigating 6iomwittee authorized    by cm-
              ate riooulutim  ho. 4 CP tbs 48th Le@alature       at its rem-
              lar ~asaiur~ on January   13, lQ43, and rrppointrd   February
               18 tli t.tiereafter      .

                           The 6omnlttea   io cor;posed                   oi rite    ~tcrrule~s of the
               &annQ?, appoltitod   by Lht? Lieutsaoat                    (iorornor,    ad     its pou-
               or8 am3 very WOad,     and in navise                   lidt~!.         tc the State   pmii
               ti?nLitlry oystai.
                                                                         I80




             rha Comridttee 16 aathorieal        *to ltr- at mch
t&es    and ylanee between this date abd the date at'
cm   aomening     0r tbn regular    masrrion or the 49th begis-
laburb,ra may to eucb Uuwittee            eeem neeeaear7    and prop-
er; 8t-d the waa.$ttee rbnll      aontinua      &he Inquiries    hsrc-
tvforb   begun by the GOw&tCee        8utlwWired    wbrl appointed
at a regular     sewion    ef UJ~ d7Cb tegi,fiaCurc      relative
tu-‘lar to w I~a tivn6 a ti th eldmlnutratlon       o f a ll ltalh
1688 ii1-48zay ot use ruattsrs    yrtalnlng       to er dfeeting
the rcvmumo 41 L&h rjtato ~wermmnt,              and tbs expeadi-
turo ef &ax613, fweo, und asssammnts,            srml te inquire
fat0 any vlher arloirs       and actttititr      of gwansental
dsjiartuento    and inetituthme     of rhatevsr     kind and cbar-
actar,   aa a uublttvitier      in any way rf'feat the Ilnmcial
or obbsr welfare of Lhe bwamtient             and the eitlaene of
Texa6 .*

            The C;oxatdttee L8 alothtwI with tbs pw6r to tom-
918te rule61 ul prooixiure and evfdenae;        to toeue precee~
for Y&tBOOOOO,   and to cmqw31 tbelr     ottaadums,     and the
pockattton et all books ati re~erd@ %a cosmeatlea           therc-
wit&l to punlab di8cba2iWcs       as for cantewtpt~ to Imp&et
and wukQ eopiee of any baokn, raaorus or tilm           crt the da-
partddnt*   nnd in6iitutionr; and all the powers neaocseary
IOo r tWr Be loooaplish the pnrpoma for nbicb it is ap-
poiatod.

            The Gomnltt~~  is 08 Wi*Xly  autborixsd    te employ
ad  coLponmto ull aaoessary !ikve6tigators,     auditors
OXCWIGS,ut~enugrapherr , and any other neenesary oeplo&w,
3nd 4.4 Ilpbiaand keep is t-word VP it8 imectfgutiona.

           UN? GoY;llrLiteeIs furtberkera  nuLhorir:ed   to call
U96tI the rtwrney   benerUl'u  Ospertment,   Auditing Depart-
aunt, ;?a6 all athar dspurtmmtr     for on6fotavac    and aUr&oe.
            At PoLlovo, of aourse, that the Colrcniitt4w-7
;cMu prcbrblp does wail   itself W  ib,l*esn&eee  am3 ae-
o~atanca of yeracms not uambero sf tbr Caaw.ttteo or of
ttm ;egi~lature.
                                                                                         181




rsoisitenoe           of ot&ws      aa above         outlined   is aot of itself
a   deiogatlen          cfP nnr    6E   bbe    Goctdttee*e      pevsrs.    1t     is
op@ciolly         outhurired        a6 an ai4         to the tAms:itten    In     tbcr
G~XQ~S~SS        Or    i&b   Own   hWrU1       WUQrs.




                                              itj’                 G&
                                                                   ooie   Bpeer
                                                                     Assistant